The only mode by which the exceptions of the defendants to the ruling of his Honor on the question of admissibility of evidence could be presented to this Court, was by a motion for a venire de novo. There having been a verdict and judgment in favor of the defendants in the Court below, and the motion for a venire de novo being allowed, upon the exceptions and appeal of the plaintiff, there is nothing presented by the appeal of the defendants for this Court to act on. Indeed, if both sides asked for avenire de novo, there was no reason why the new trial should not have been allowed as of course.
The appeal is dismissed as being improvidently taken.
PER CURIAM.                                       Appeal dismissed.
Cited: S. v. Graves, 72 N.C. 485.
(91)